Case 2:20-cv-00014-JPJ-PMS Document 29-1 Filed 12/10/20 Page 1 of 1 Pageid#: 148




                                                                                 xc
                                                                                 Zt1t<
                                                                                 w< 7
                                                                           ..&       -
                                                                           ç=
                                                                           to
                                                                            '    f-1
                                                                           ro nt
                                                                               ;M-
                                                                               a         j



                                                                       > =
                                                                       = =
                                                                       o -




                                                                       =           >UND =c
                                                                       x
                                                                       *
                                                                                   Km Ao o'
                                                                       o
                                                                       œ   * I
                                                                             cDOo
                                                                               oow*
                                                                                oœ vw
                                                                       5
                                                                       K
                                                                       '
                                                                         ,> %=
                                                                       > pz  N
                                                                                xx.
                                                                                c
                                                                             o7 pm-l
                                                                                 A>      .
                                                                       TtD c.<<o
                                                                       =        > rrl
                                                                       mtn
                                                                       o          w
                                                                                  k
                                                                                             LJ
